Citation Nr: 1545312	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  15-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for residuals of right hip replacement surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has developed a disability manifested by residuals of right hip replacement surgery that was conducted on October 8, 2008, at a VA Medical Facility in Gainesville, Florida.  Specifically, he contends that the omission of the special exercises that should have been prescribed resulted in his hamstrings shortening, which in turn prevents him from straightening his legs to ambulate.

In an Authorization and Consent To Release Information To The Department Of Veterans Affairs (VA) (VA Form 21-4142) dated in February 2011, the Veteran indicated that he underwent rehabilitation following his right hip surgery with N.H.C. Home Health Care from October 21, 2008, to November 1, 2010.  A review of the Veteran's claims file reveals that only treatment records from N.H.C. Home Health Care dated from March to October 2010 have been obtained.  As the records of the physical therapy prescribed and undertaken following the October 2008 hip surgery would be helpful in adjudicating this matter, the Board finds that the complete rehabilitation records from N.H.C. Home Health Care must be obtained.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall provide the Veteran with a VA Form 21-4142 so as to obtain complete physical therapy and rehabilitation records from N.H.C. Home Health Care for treatment dated from October 2008 to November 2010.  The agency of original jurisdiction shall then obtain and associate with the claims file all identified private treatment records.  If a negative response is received from the Veteran or from the medical care provider, the Veteran should be notified and such information shall be associated with the claims file.
3.  If additional records are received, the case should be referred to the physician who provided the June 2015 opinion with an addendum to determine if the physical therapy prescribed by VA was inappropriate or resulted in additional disability due to fault or would not be reasonably foreseen by VA medical providers.  

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




